                                                                                   FILED
                                                                                 VANESSA L. ARr',,10Tl~ONG, CLERK


                            UNITED STATES DISTRICT COURT                                MAY 3 1 ?019
                            WESTERN DISTRICT OF KENTUCKY                          U.S. DISTRICT COURT
                                    AT LOUISVILLE                                WEST'N DIST. h:ct~TUCKY

UNITED STATES OF AMERICA                                                                PLAINTIFF


V.                                                 CRIMINALACTIONNO.            6.' /q-- ff- q5-J/frn

JOSEPHINE M. CROWE                                                                DEFENDANTS




                           MOTION TO SEAL INFORMATION

       Comes the United States of America, by counsel, Stephanie M. Zimdahl, Assistant

United States Attorney for the Western District of Kentucky, and moves the Court pursuant to

Rule 6( e), Federal Rules of Criminal Procedure, to order and direct that the information filed this

30 th day of May, 2019, charging the above-named defendant with violations of Title 18, United

States Code, Sections 1344 and 1028A(a)(l ), be kept secret until the defendant has appeared on

the summons issued in this case, and to further order that until the defendant has appeared on

such summons that no person disclose the return of the information, or any warrant or order

issued pursuant thereto except as necessary for the issuance of the summons for the appearance

of the defendant.

                                                Respectfully submitted,

                                                RUSSELL M. COLEMAN
                                                United States Attorney




                                               'Stephanie
                                                 .b?--\?~         \'f\- ~
                                                          M. Zimdahl
                                                Assistant U.S. Attorney
